

114 SRES 399 IS: Supporting the goals and ideals of “National Professional Social Work Month”.
U.S. Senate
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 399IN THE SENATE OF THE UNITED STATESMarch 15, 2016Ms. Stabenow (for herself, Ms. Mikulski, and Mr. Franken) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the goals and ideals of National Professional Social Work Month.
	
 Whereas the primary mission of the social work profession is to enhance well-being and help meet the basic needs of all people, especially the most vulnerable in society;
 Whereas social work is one of the fastest growing careers in the United States with more than 640,000 members of the profession;
 Whereas social workers work in all areas of our society to improve happiness, health and prosperity, including in government, schools, universities, social service agencies, communities, the military, and mental health and health care facilities;
 Whereas social workers daily embody this year’s National Professional Social Work Month theme, “Forging Solutions Out of Challenges”, by helping individuals, communities and the larger society tackle and solve issues that confront them;
 Whereas social workers have helped the Nation live up to its ideals by successfully pushing for equal rights for all, including women, African Americans, Latinos, people who are LGBTQ, and various ethnic, cultural, and religious groups;
 Whereas social workers have helped people in the Nation overcome racial strife and economic and health care uncertainty by successfully advocating for initiatives such as the Medicaid program under title XIX of the Social Security Act, unemployment insurance, workplace safety initiatives, benefits under the Social Security Act, the Civil Rights Act of 1964, the Voting Rights Act of 1965, and the Patient Protection and Affordable Care Act;
 Whereas social workers are the largest group of mental health care providers in the United States and work daily to help people overcome depression, anxiety, substance abuse, and other disorders so they can lead more fulfilling lives;
 Whereas the U.S. Department of Veterans Affairs employs more than 12,000 professional social workers and social workers help bolster the Nation’s security by providing support to active duty military personnel, veterans and their families;
 Whereas thousands of child, family, and school social workers across the country provide assistance to protect children and improve the social and psychological functioning of children and their families;
 Whereas social workers help children find loving homes and create new families through adoption; Whereas social workers in schools work with families and schools to foster future generations by ensuring students reach their full academic and personal potential;
 Whereas social workers work with older adults and their families to improve their quality of life and ability to live independently as long as possible and get access to high-quality mental health and health care; and
 Whereas social workers have helped the United States and other nations overcome earthquakes, floods, wars, and other disasters by helping survivors get services such as food, shelter, and health care, and mental health care to address stress and anxiety: Now, therefore, be it
	
 That the Senate— (1)supports the goals and ideals of National Professional Social Work Month;
 (2)acknowledges the diligent efforts of individuals and groups who promote the importance of social work and observe National Professional Social Work Month;
 (3)encourages the people of the United States to engage in appropriate ceremonies and activities to promote further awareness of the life-changing role that social workers play; and
 (4)recognizes with gratitude the contributions of the hundreds of thousands of caring individuals who have chosen to serve their communities through social work.